Citation Nr: 1424106	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  06-37 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.

2.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran served on active duty from March 1988 to June 2003 with approximately four years and nine months of earlier active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2009 and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which denied service connection for hypothyroidism and hyperthyroidism, respectively. 

In December 2013, the Board remanded the issues on appeal for further development.  That development has been accomplished and the issues are ready for adjudication.  


FINDINGS OF FACT

1.  The Veteran's hyperthyroidism did not have its onset during military service or within a year of military discharge, and is not causally related to military service.

2.  The Veteran's current hypothyroidism did not have its onset during military service or within a year of military discharge, and is not causally related to military service, but rather, is secondary to nonservice-connected hyperthyroidism.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hyperthyroidism are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for establishing entitlement to service connection for hypothyroidism are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A March 2009 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claims were subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.  Of note, the March 2009 notice letter specifically referenced service connection for hypothyroidism, and hyperthyroidism was not specifically noted.  However, as the information provided to the Veteran in March 2009 pursuant to the claim of service connection for hypotension is identical to that which he might have received for hyperthyroidism, the Veteran is not prejudiced by the failure to provide more specific notice.  In his March 2010 notice of disagreement with the denial of hypothyroidism, the Veteran showed actual knowledge of these matters as he expressly stated that he was primarily claiming the prefix "hyper" and no "hypo."  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

In December 2013, the Board remanded the case so that the Veteran could be afforded a VA examination in order to better understand the etiology of his hyperthyroidism and hypothyroidism.  A VA examination was conducted later in December 2013.  As the development has been completed, no further action to ensure compliance with the Board's remand directive is necessary.  All of the actions directed by the Board have been completed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The Board finds that, as the expert opinion was rendered by a medical professional following thorough physical examination and interview of the Veteran and review of the claims file, the VA examination afforded to the Veteran in December 2013 is adequate for deciding the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Legal Criteria for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

In addition, certain chronic diseases, such as endocrinopathies (including hyperthyroidism and hypothyroidism), may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Factual Background

The Veteran served as a U.S. Navy hospital corpsman retiring at the rank of Petty Officer First Class.  

Service treatment records include a January 1997 treatment note that demonstrates that the Veteran requested an evaluation for weight control.  A February 1997 treatment note reported that the Veteran was out of military standards for his weight and that he was 30 lbs. heavier than his desired weight.

A November 1997 treatment note reported treatment for compulsive overeating with resultant obesity.  It was noted that the Veteran's lowest adult weight was 160 lbs.  The Veteran was placed on a one year treatment program.  

Service treatment records also include an August 2001 report of excessive perspiration after his dosage of medication for high blood pressure was increased, there is not additional notation of this symptom following the reduction of that medication.  A February 2003 report of medical history for the purpose of retirement demonstrated that the Veteran reported no recent unexplained gain or loss of weight.  A March 2003 report of medical examination for retirement was normal.

The Veteran's service treatment records are silent as to treatment for or diagnosis of any thyroid disorder.  

VA Medical Center treatment notes dated in August 2005 demonstrate that the Veteran started noticing daily sweats four months prior along with increased appetite, restlessness, and irritability.  He reported easy fatigue as well.  The examiner noted that a thyroid panel was consistent with hyperthyroidism most likely due to Graves' disease.  It was agreed that the Veteran would take radioactive iodine thyroid treatment though it was noted that about 75 percent of the time this resulted in permanent hypothyroidism.  

In his April 2012 notice of disagreement, the Veteran stated that symptoms of his thyroid disease were overlooked by medical professionals during his military service and that he was never given the thyroid stimulating hormone (TSH) test to rule out the possibility of a thyroid condition while in the military.  The Veteran cited articles written by the United States Department of Health and Human Services and the National Endocrine and Metabolic Diseases Information Services, asserting that he exhibited "some classic symptoms of hyperthyroidism such as weight loss, increased perspiration, irritability and heat intolerance."

The Veteran cited an article from the American Society of Internal Medicine that pertained to the fact that screening was necessary for the identification of thyroid disease in patients who had the clinically unrecognizable disease.  The Veteran asserted that he should not be penalized for the military's failure to confirm the existence of hyperthyroidism during service.
 
The Veteran was afforded a VA examination in December 2013 pursuant to the Board's remand.  Following a review of the claim file and physical examination of the Veteran, the examiner determined that there were inadequate symptoms of hyperthyroidism present during military service to warrant an evaluation of thyroid function with laboratory tests.  In support of this finding, the examiner noted that the Veteran's main symptom which could have been related to a thyroid condition at the time of discharge was weight loss.  The examiner noted that the reported weight at the time of separation was 170 lbs.  However, according to service treatment records, in 1996, his normal adult weight had been as low as 160.  The examiner stated that weight loss from hyperthyroidism tended to be progressive until treated but in the Veteran's case, at the time of his diagnosis of hyperthyroidism in 2005, his weight had increased by 10 lbs. (180.2).  

The examiner further noted that at the time hyperthyroidism was diagnosed the medical notes stated that his symptoms of hyperthyroidism had been present for only 4 months.  The examiner thus concluded that the weight changes noted during military service were not significantly different from his reported adult weights, and he had none of the other symptoms characteristic of hyperthyroidism while on active duty.  The examiner explained that, due to the lack of symptoms of hyperthyroidism during active duty and new onset of symptoms prior to diagnosis in 2005, it was less likely as not that the Veteran's current thyroid condition was caused or aggravated by military service.

Further, the VA examiner determined that the Veteran currently had hypothyroidism as a residual of the radioactive iodine treatment for hyperthyroidism.  The examiner noted that this was a common residual of this form of treatment.  The examiner further determined that the Veteran's current hypothyroidism was due to treatment of hyperthyroidism in 2005.  


IV. Analysis

The Veteran was diagnosed with hyperthyroidism in August 2005.  Following treatment for hyperthyroidism, to include radiation therapy, he developed hypothyroidism.  The Veteran asserts that, despite the time period of the diagnosis, his symptoms of a thyroid disorder began in service and that he should have been tested for a thyroid disorder during service.  Specifically, the Veteran asserts that his symptoms to include weight loss, sweating and irritability were early indicators of his thyroid disorder and that he should have been tested at that time.  

The Veteran is competent to testify as to observable symptoms like weight loss, irritability, fatigue and sweating during service, and symptoms described by the Veteran may go to show in-service incurrence of a disease where those symptoms support a later diagnosis by the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau, 492 F.3d at 1372.  The Board has considered the Veteran's accounts of symptoms as pertaining to his thyroid disease diagnosed following service.  Here, however, the evidence of record from a lay perspective and a medical perspective, weighs against a finding that the Veteran's in-service "symptoms" were in fact related to a thyroid disorder.

Initially, treatment records note that the Veteran was over military weight standards and that his weight loss was intentional as opposed to a sign of a disease.  Further, the Veteran is shown to have complained of sweating but indicated at the time that this occurred when his medication was increased and a medical expert agreed with those findings.  Thus, the symptoms which the Veteran later asserted demonstrated the onset of a thyroid disorder were clearly addressed by medical professionals during service and were either intentional or attributed to a cause wholly separate from a thyroid problem.  Symptoms which the Veteran has determined after the fact to be due to his thyroid disorder were clearly attributed to unrelated medical issues at the time of treatment.  Thus, while a later diagnosis of a thyroid disorder is clearly demonstrated by the evidence of record, what the Veteran describes as symptoms of a thyroid disorder which were later supported by a diagnosis are found by the medical experts during and after service to be unrelated to such a disorder.  The December 2013 VA examiner considered the Veteran's contentions but did not come to the same conclusion.

Of note, the Veteran is shown to have some medical training and, as such, his opinion as to the incurrence of his thyroid disorder during service may be afforded more weight than would be without such knowledge.  However, it stands to reason that if the Veteran did in fact possess the medical knowledge to determine that the cause of his claimed in-service symptoms was a thyroid disorder at the time of service, he would have done so.  Thus, it is significant that while the Veteran has suggested that his symptoms demonstrated a thyroid disorder in pursuit of service connection, he does not assert, nor do service treatment records suggest, that he believed that he had a thyroid condition during his service.  

In support of his assertion that his thyroid disorder presented itself in service, the Veteran has cited medical evidence which confirms his claims, citing medical articles which discuss symptoms of and tests to identify thyroid disorders.  

A medical article or treatise can be probative evidence when combined with an opinion of a medical professional if it deals with generic relationships with a degree of certainty such that there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see Sacks v. West, 11 Vet. App. 314 (1998).  

However, as the medical articles as cited by the Veteran do not pertain to the question of whether his symptoms suggested a thyroid disorder in service and as they are not supported by the medical evidence of record, the articles evidentiary value only goes to the possibility of a relationship between post-service hyperthyroidism and symptoms experienced during service.

The competent medical evidence, most significantly the opinion of the December 2013 VA examiner, shows that the it is less likely than not that the Veteran's thyroid disorder was incurred in service and that the evidence did not demonstrate that the Veteran should have been tested for a thyroid disorder at that time.  Instead, the VA examiner found that the symptoms that the Veteran mainly attributed to a thyroid disorder, his weight loss, was inconsistent with the kind of weight loss associated with hyperthyroidism, which tended to be progressive.  Moreover, the VA examiner concluded that treatment notes recorded prior to the Veteran's diagnosis included the Veteran's reports that symptoms of hyperthyroidism had been present for only four months, suggesting a post-service incurrence of the disease.  The VA examiner's expert medical opinion is persuasive as it is based on the Veteran's contentions, his medical history and the characteristics of hyperthyroidism.  The opinion finds support in the record and is accorded a substantial amount of evidentiary weight.

In consideration of this evidence, the Board finds that the Veteran's hyperthyroidism did not have its onset during military and is not causally related to military service.  Therefore, service connection is not warranted on direct basis.  Additionally, the evidence shows that hyperthyroidism manifested after one year of separation from service.  Thus, service connection is not warranted on a presumptive basis for chronic diseases.

The expert medical evidence is also against a finding that the Veteran's hypothyroidism is related to service.  The Veteran is not shown to have had hypothyroidism until after his treatment for hyperthyroidism in 2005.  Significantly, in August 2005 the Veteran's physician specifically noted that hypothyroidism occurred in 75 percent of patients treated with the chosen method of treatment for the Veteran, the use of 131I radiation therapy.  

The December 2013 VA examiner affirmed such findings, noting that the Veteran currently had hypothyroidism as a residual of the radioactive iodine treatment for hyperthyroidism.  The examiner noted that this was a common residual of this form of treatment.  Thus, the evidence clearly demonstrates that the Veteran's hypothyroidism is related to his nonservice-connected hyperthyroidism.  

In consideration of this evidence, the Board also finds that service connection is not warranted on a direct or presumptive basis for the Veteran's current hypothyroidism as it did not have its onset during military service or within a year of military discharge, and is not otherwise related to service.  Moreover, secondary service connection presupposes the existence of a service-connected disability to which the claimed disability may be related.  Because hyperthyroidism is not service connected, service connection for hypothyroidism is also not warranted on a secondary basis.

In sum, the preponderance of the evidence is against the claims of service connection for hyperthyroidism and hypothyroidism; there is no doubt to be resolved; and service connection is not warranted for either disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER


Service connection for hyperthyroidism is denied

Service connection for hypothyroidism is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


